Citation Nr: 1711123	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  05-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cognitive disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971 and from November 1990 to May 1991, including service in the Republic of Vietnam from July 1970 to July 1971, and in the Southwest Asia theater of operations from January 1991 to April 1991.  The Veteran also had reserve service with the Mississippi Army National Guard from 1973 until his active duty in 1990, and continued reserve service following his second period of active duty service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer (DRO) in April 2006.

Historically, this matter was originally before the Board in May 2009 when the Board denied the claim.  The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2009 Joint Motion for Partial Remand, the Court vacated the Board's decision, and remanded the matter to the Board for further action.  In April 2010, the Board remanded the matter for additional development.  In June 2012, the Board again remanded the matter for completion of the requested development.  In August 2013, the Board again denied entitlement to service connection for a disability manifested by memory loss.  The Veteran appealed the Board's August 2013 decision to the Court, and pursuant to a September 2014 Memorandum Decision, the Court vacated the Board's August 2013 decision, and remanded the matter to the Board for further action.  In February 2015 and March 2016, the Board remanded the matter for additional development.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's cognitive disorder is a diagnosable chronic multisymptom illness with a partially explained etiology and that it is compensably disabling.


CONCLUSION OF LAW

The criteria for a grant of service connection for a cognitive disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 are met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a cognitive disorder, including as a manifestation of an undiagnosed illness or chronic multisymptom illness that is separate and distinct from his service-connected posttraumatic stress disorder (PTSD) with depressive disorder.  The Veteran contends that his memory loss began after his active duty service in the Southwest Asia theater of operations.  See, e.g., April 2006 DRO hearing testimony.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The record reflects that the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  Although VA does not specifically recognize a disability of "Gulf War Illness," various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38  C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a). 

Pursuant to the March 2016 remand directives, the Veteran was provided a VA examination in May 2016.  The examiner diagnosed the Veteran as having an unspecified neurocognitive disorder that was a diagnosable chronic multisymptom illness with a partially explained etiology.  Thus, the Board finds he is entitled to a grant of service connection for cognitive disorder pursuant to the provisions of 38 U.S.C.A. §1117 and 38 C.F.R. §3.317.


ORDER

Service connection for unspecified neurocognitive disorder is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


